 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 1 of 18 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DARA WRIGHT,
an individual,                                                Case No.:

       Plaintiff,
v.

W.S BADCOCK CORPORATION.
a Florida for-profit corporation,

      Defendant.
______________________________________/

                                   VERIFIED COMPLAINT

       COMES NOW, Plaintiff, DARA WRIGHT (hereinafter, “Plaintiff”), by and through the

undersigned counsel, and hereby sues Defendant, W.S. BADCOCK CORPORATION

(hereinafter, “Defendant”). In support thereof, Plaintiff states:

                    INTRODUCTION AND PRELIMINARY STATEMENT

       This is an action for damages brought by an individual consumer for Defendant’s violations

of the Florida Consumer Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, the

“FCCPA”) and the Telephone Consumer Protection Act, 47 United States Code, Section 227

(hereinafter, the “TCPA”), wherein Defendant repeatedly communicated directly with Plaintiff in

an attempt to collect a consumer debt despite Defendant receiving notice and possessing actual

knowledge of Plaintiff’s legal counsel legal representation of Plaintiff with respect to such debt as

well as said legal counsel’s contact information, and Defendant also repeatedly made telephone

calls to Plaintiff’s cellular telephone using an automatic telephone dialing system, predictive

telephone dialing system, or an artificial or pre-recorded voice despite Defendant lacking

Plaintiff’s prior express consent to make such calls.



                                                  1
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 2 of 18 PageID 2



                            JURISDICTION, VENUE AND PARTIES

       1.      Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3), 28

United States Code, Section 1331, and supplemental jurisdiction exists for the FCCPA claims

pursuant to 28 United States Code, Section 1367.

       2.      Venue in this District is proper because Defendant transacts business in this

District, and the conduct complained of occurred in this District.

       3.      At all material times herein, Defendant’s conduct complained of below occurs in

Pinellas County, Florida.

       4.      At all material times herein, Plaintiff is an individual residing in Pinellas County,

Florida.

       5.      At all material times herein, Defendant is a for-profit corporation existing under the

laws of the state of Florida with its principal place of business located at 200 North Phosphate

Boulevard, Mulberry, Florida 33860.

                             FCCPA STATUTORY STRUCTURE

       6.      The FCCPA is a state consumer protection statute, modeled after the Fair Debt

Collection Practices Act, 15 United States Code, Section 1692, a statute designed to prohibit

unfair, deceptive, and abusive practices in the collection of consumer debts as well as to protect

against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e); Fla. Stat. §§ 559.55 and

559.77(5).

       7.      The FCCPA imposes civil liability on a creditor that “offers or extends credit

creating a debt or to whom a debt is owed…” and prohibits any person from engaging in particular

conduct in connection with collecting consumer debts. Fla. Stat. § 559.55(5).

       8.      Specifically, the FCCPA prohibits unlawful debt collection “communications” with



                                                 2
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 3 of 18 PageID 3



consumer debtors, which is defined as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” Fla. Stat. § 559.55(2) (emphasis added).

        9.      For example, the FCCPA prohibits a person from engaging in any conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a consumer debt, and prohibits a person from communicating directly with a debtor

known to be represented by an attorney in an attempt to collect a consumer debt. See Fla. Stat.

§§ 559.72(7) and (18).

                              TCPA STATUTORY STRUCTURE

        10.     Congress enacted the TCPA in an effort to restrict pervasive use of automated or

prerecorded telephone calls that invade consumers’ personal privacy. Pub L. 102-243, § 2, Dec.

20, 1991, 105 Sta. 2394 (1), (5), and (10).

        11.     Congress intended to prevent automated or pre-recorded telephone calls as “the

only effective means of protecting telephone consumers from this nuisance and privacy invasion.”

Id. at §§ (5) and (12).

        12.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        13.     Under the TCPA, the court may increase the damage award up to three (3) times,

or up to $1,500.00, for each willful or knowing violation of the TCPA. Id at § 227(b)(3)(C).

        14.     Furthermore, the Restrictions on Use of Telephone Provision, 47, United States

Code, Section 227(b)(1) prohibits any person:



                                                 3
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 4 of 18 PageID 4



               (A) To make any call (other than a call made for emergency purposes
                   or made with the prior express consent of the called party) using
                   any automatic telephone dialing system or an artificial
                   prerecorded voice – (iii) to any telephone number assigned to a
                   paging service, cellular telephone service, … or any service for
                   which the called party is charged for the call.

        15.    Additionally, Plaintiff alleges that Defendant continued to call her cellular

telephone using an automatic telephone dialing system (hereinafter, “ATDS”), a predictive

telephone dialing system (hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter,

“APV”) in violation of the FCC Rule, 47 C.F.R. Section 64.1200(a)(1).

        16.    One of the regulations prescribed under the TCPA is the Federal Communications

Commission (“FCC”)’s rule, 47 C.F.R Section 64.1200 (“FCC Rule”), that implements the TCPA.

The FCC originally promulgated the FCC Rule in 1992, since which time it has subsequently been

amended as telecommunications technology has changed.

        17.    In its current state, the FCC Rule, 47 C.F.R. § 64.1200, provides, in relevant part,

that:

               (a) No person or entity may:

               (1) Except as provided in paragraph (a)(2) of this section, initiate
               any telephone call (other than a call made for emergency purposes
               or is made with the prior express consent of the called party) using
               an automatic telephone dialing system or an artificial or prerecorded
               voice;
               ...

               (iii) to any telephone number assigned to a paging service, cellular
               telephone service, specialized mobile radio service, or other radio
               common carrier service, or any service for which the called party is
               charged for the call.

                                 GENERAL ALLEGATIONS

        18.    At all material times herein, Defendant is a “creditor” as defined by Florida

Statutes, Section 559.55(5).

                                                 4
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 5 of 18 PageID 5



       19.     At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by

Florida Statutes, Section 559.55(8).

       20.     At all material times herein, Defendant attempts to collect a debt, specifically an

alleged balance due on a retail credit account referenced by account number ending in -4925

(hereinafter, the “Debt”).

       21.     At all material times herein, the Debt is a consumer debt, an obligation resulting

from a transaction for goods or services and incurred primarily for personal, household, or family

use.

       22.     At all material times herein, Defendant is a “person” subject to Florida Statutes,

Section 559.72. See Fla. Stat. §§ 559.55(5), (7); Schauer v. General Motors Acceptance Corp.,

819 So. 2d 809 (Fla. 4th DCA 2002).

       23.     At all material times herein, Defendant’s conduct with respect to the Debt

complained of below qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).

       24.     At all material times herein, Defendant acted itself or through its agents, employees,

officers, members, directors, successors, assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors, and/or insurers.

       25.     All necessary conditions precedent to the filing of this action occurred or Defendant

waived or excused the same.

                                  FACTUAL ALLEGATIONS

       26.     Defendant made telephone calls, as more specifically alleged below, to Plaintiff’s

cellular telephone number 727-XXX-2843 (hereinafter, “Cellular Telephone”) using an automatic

telephone dialing system (hereinafter, “ATDS”), a predictive telephone dialing system



                                                 5
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 6 of 18 PageID 6



(hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter, “APV”).

       27.     Plaintiff is the possessor, controller, and regular user of a Cellular Telephone with

assigned telephone number 727-XXX-2843.

       28.     At no time herein did Defendant possess Plaintiff’s prior express consent to call

Plaintiff’s Cellular Telephone using an ATDS, a PTDS, or an APV.

       29.     Further, if Defendant contends it did possess such consent at one point in time,

Plaintiff nonetheless revoked any alleged prior existing consent the moment she demanded that

Defendant stop calling her Cellular Telephone and again revoked any alleged prior existing

consent the moment Plaintiff advised Defendant that she was represented by an attorney with

respect to the Debt and provided Defendant with said attorney’s contact information.

       30.     Additionally, if Defendant contends the below-referenced phone calls were made

for “informational purposes only,” Defendant nevertheless lacked the required prior express

written consent necessary to place such informational calls to Plaintiff’s Cellular Telephone using

an ATDS, a PTDS, and/or an APV.

       31.     On or about February 7, 2019, Plaintiff retained Leavengood, Dauval & Boyle,

P.A., d/b/a LeavenLaw (hereinafter, “Undersigned Counsel”) with respect to her debts generally,

including the Debt.

       32.     On or about February 7, 2019, Undersigned Counsel sent a facsimile transmission

(i.e., fax) to Defendant regarding Plaintiff and the Debt (hereinafter, “Notice of Representation).

Please see attached a true and correct copy of said Notice of Representation labeled as Exhibit

“A.”

       33.     Specifically, the Notice of Representation advised Defendant of Undersigned

Counsel’s legal representation of Plaintiff with respect to the Debt, provided Defendant with



                                                 6
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 7 of 18 PageID 7



Undersigned Counsel’s contact information, and advised Defendant that all direct communication

to Plaintiff regarding the Debt must cease and should instead be directed to Undersigned Counsel’s

office. See Ex. A.

       34.     Moreover, the Notice of Representation explicitly revoked any purported prior

express consent permitting Defendant to make telephone calls to Plaintiff’s Cellular Telephone

using an ATDS, PTDS, and/or APV. See Ex. A,

       35.     Defendant received the Notice of Representation.

       36.     Despite Defendant possessing actual knowledge of Undersigned Counsel’s legal

representation of Plaintiff with respect to the Debt and despite Defendant possessing Undersigned

Counsel’s contact information, Defendant continued to communicate directly with Plaintiff, as

further detailed below, and made each such communication in an attempt to collect the Debt

directly from Plaintiff.

       37.     Moreover, Defendant made each of the below-referenced calls to Plaintiff’s

Cellular Telephone using an ATDS, PTDS, and/or APV despite lacking Plaintiff’s prior express

consent to do so.

       38.     On or about February 27, 2019, at approximately 12:52 p.m. E.T., despite

Defendant possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff

with respect to the Debt and possessing Undersigned Counsel’s contact information, Defendant

made a call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       39.     On or about March 11, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular




                                                7
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 8 of 18 PageID 8



Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       40.    On or about March 13, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       41.    On or about March 15, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       42.    On or about March 20, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       43.    On or about March 21, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail.

       44.    On or about March 25, 2019, at approximately 1:35 p.m. E.T., despite Defendant

possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with



                                              8
 Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 9 of 18 PageID 9



respect to the Debt and possessing Undersigned Counsel’s contact information, Defendant made a

call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       45.    On or about March 27, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       46.    On or about March 28, 2019, at approximately 3:31 p.m. E.T. despite Defendant

possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with

respect to the Debt and possessing Undersigned Counsel’s contact information, Defendant made a

call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       47.    On or about May 14, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       48.    On or about May 16, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing

Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       49.    On or about May 17, 2019, despite Defendant possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and possessing



                                              9
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 10 of 18 PageID 10



Undersigned Counsel’s contact information, Defendant made a call to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV and left a voicemail with an artificial or pre-

recorded voice.

       50.     Defendant made each of the above-referenced telephone calls from telephone

number 800.346.9275 in an attempt to collect the Debt directly to Plaintiff.

       51.     On several of the aforementioned calls, Plaintiff answered the call, said “hello,” but

heard no live person or representative on the other line, but rather dead air.

       52.     As a direct result of Defendant’s actions, Plaintiff suffered emotional distress,

anxiety, inconvenience, frustration, annoyance, and confusion, believing that retaining

Undersigned Counsel with respect to the Debt and advising Defendant of the same was wholly

ineffective, and that Defendant’s frequent, repeated, and invasive Debt collection attempts would

simply have to be endured.

       53.     It is Defendant’s corporate policy to use an ATDS, a PTDS, and/or an APV when

attempting to collect consumer debts, including the Debt (hereinafter, “Corporate Policy”).

       54.     Defendant employed its Corporate Policy of using an ATDS, a PTDS, or an APV

when Defendant made the telephone calls to Plaintiff’s Cellular Telephone as alleged in this case.

       55.     Defendant made the calls to Plaintiff’s Cellular Telephone with no effective way

for Plaintiff to remove her Cellular Telephone number from Defendant’s telephone dialing system.

       56.     Defendant made calls, or caused calls to be made, to Plaintiff with no effective way

for Defendant to remove Plaintiff’s Cellular Telephone number from Defendant’s telephone

dialing system.

       57.     Defendant’s Corporate Policy provides no effective way for a consumer to

effectively revoke any prior existing consent to be called by Defendant using an ATDS, PTDS,



                                                 10
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 11 of 18 PageID 11



and/or APV to make Defendant cease calling a cellular telephone.

       58.     Defendant’s Corporate Policy and procedures are structured as to continue to call

individuals like Plaintiff using an ATDS, a PTDS, and/or an APV, regardless of how many times

said individuals request that Defendant cease calling a cellular telephone regarding a debt owed to

Defendant.

       59.     Upon information and belief, Defendant engaged in a pattern and practice of

unlawful debt collection and invasion of privacy, repeatedly and willfully calling consumers’

cellular telephones in an attempt to collect debts, using an ATDS, a PTDS, and/or an APV despite

lacking consumers’ prior express consent to do so.

       60.     Defendant willfully, knowingly, and repeatedly undertakes these practices to

increase revenue and profitability at the direct expense of consumers’ livelihoods and privacy.

       61.     Based on Defendant’s pattern and practice described herein, this Court should grant

significant and substantial punitive damages sufficient enough to prevent Defendant from

continuing this pattern and practice and to deter such similar future conduct in the Middle District

of Florida.

       62.     Plaintiff states that the imposition of a substantial punitive damage award is

required in order to force Defendant to comply with well-established federal and state privacy and

debt collection laws.

       63.     Plaintiff has not been able, due to both professional and personal commitments, as

well as the continued and increasing stress associated with the continued barrage of Debt collection

calls, to record the specifics (as done above) on each and every call made to Plaintiff. Plaintiff

asserts, however, that the above-referenced calls are but a sub-set of the calls made in violation of

the FCCPA and TCPA. Further, Defendant is in the best position to determine and ascertain the



                                                 11
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 12 of 18 PageID 12



number and methodology of calls made to Plaintiff.

       64.     Plaintiff retained Undersigned Counsel for the purpose of pursuing this matter

against Defendant, and Plaintiff is obligated to pay her attorneys a reasonable fee for their services.

       65.     Despite having advised Defendant of Undersigned Counsel’s representation of

Plaintiff with respect to the Debt, Defendant continues to attempt to collect the Debt directly from

Plaintiff in violation of the FCCPA and the TCPA.

       66.     Defendant’s conduct, as described above, is a knowing, willful, and continuing

violation of Plaintiff’s rights, as enumerated under Federal and State law.

       67.     Given Defendant’s conduct and its apparent intention and ability to continue to

collect the Debt directly from Plaintiff in violation of said debt collection laws, Plaintiff has no

adequate remedy at law.

       68.     Florida Statutes, Section 559.77 provides for the award of $1,000.00 statutory

damages, actual damages, punitive damages, declaratory and injunctive relief, and an award of

attorneys’ fees and costs to Plaintiff, should Plaintiff prevail in this matter against Defendant.

       69.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call made, directly or indirectly, using

any ATDS or APV to Plaintiff’s Cellular Telephone in violation of the TCPA or the regulations

proscribed thereunder.

       70.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call made, directly or indirectly, using

any automatic telephone dialing system or an artificial or prerecorded voice to Plaintiff’s Cellular

Telephone in willful or knowing violation of the TCPA or the regulations proscribed thereunder.

       71.     As of the date of this complaint, Defendant did not initiate a law suit in an effort to



                                                  12
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 13 of 18 PageID 13



collect the Debt. Likewise, no final judgment with respect to the Debt has been obtained by, or

transferred to, Defendant.

                                COUNT ONE:
                    UNLAWFUL DEBT COLLECTION PRACTICE –
                VIOLATION OF FLORDA STATUTES, SECTION 559.72(7)

       Plaintiff re-alleges paragraphs one (1) through seventy-one (71) as if fully restated herein

and further states as follows:

       72.     Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting a consumer Debt from Plaintiff through means which can reasonably be

expected to abuse or harass Plaintiff.

       73.     Despite possessing        actual   knowledge of    Undersigned    Counsel’s     legal

representation of Plaintiff with respect to the Debt and Undersigned Counsel’s contact information,

Defendant subsequently and repeatedly attempted to collect the debt directly from Plaintiff.

       74.     Specifically, via the Notice of Representation, Defendant received notice and

possessed actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with

respect to the Debt, possessed Undersigned Counsel’s contact information, received notice that

Plaintiff explicitly revoked any purported prior express consent to receive calls from Defendant or

its agents on her Cellular Telephone made using an ATDS, PTDS, and/or APV, and received notice

that any communications regarding the Debt should be directed to Undersigned Counsel’s office.

       75.     More specifically, despite Plaintiff’s request that Defendant cease calling her

regarding the Debt and despite possessing actual knowledge of Undersigned Counsel’s

representation with respect to the Debt, Defendant repeatedly made calls to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, and/or APV between February 7, 2019 and May 17, 2019,

making at least twelve (12) calls directly to Plaintiff’s Cellular Telephone.



                                                  13
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 14 of 18 PageID 14



       76.     Defendant’s conduct served no purpose other than to annoy and harass Plaintiff into

paying the Debt by continuing to impermissibly and unlawfully call Plaintiff’s Cellular Telephone

in an attempt to collect the Debt, despite Plaintiff’s demands that such calls cease, leading Plaintiff

to believe that Defendant could and would continue to communicate directly with Plaintiff—

circumventing Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt—

unless and until Plaintiff made payment to Defendant on the Debt.

       77.     Defendant’s willful, flagrant and vulgar violation of, inter alia, the Florida

Consumer Collections Practices Act as a means to collect a Debt, constitutes unlawful conduct and

harassment as is contemplated under Florida Statutes, Section 559.72(7).

       78.     As a direct and proximate result of Defendant’s actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICE –
               VIOLATION OF FLORIDA STATUTES, SECTION 559.72(18)

       Plaintiff re-alleges paragraphs one (1) through seventy-one (71) as if fully restated herein

and further states as follows:

       79.     Defendant is subject to, and violated the provisions of, Florida Statutes,

Section 559.72(18) by intentionally and repeatedly communicating directly with Plaintiff after

receiving notice and possessing actual knowledge that Plaintiff retained Undersigned Counsel with

respect to the Debt and after possessing Undersigned Counsel’s contact information.

       80.     Specifically, Plaintiff provided Defendant with actual knowledge that Undersigned

Counsel represented Plaintiff with respect to the Debt and provided Defendant with Undersigned

Counsel’s contact information via the Notice of Representation.

       81.     Despite possessing actual knowledge of Undersigned Counsel’s representation of



                                                  14
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 15 of 18 PageID 15



Plaintiff with respect to the Debt and Undersigned Counsel’s contact information, Defendant

subsequently made repeated calls directly to Plaintiff between February 27, 2019 and May 17,

2019 in its attempt to collect the Debt, making at least twelve (12) calls directly to Plaintiff’s

Cellular Telephone.

       82.     As such, Defendant attempted to collect the Debt directly from Plaintiff, a known

represented party in violation of Florida Statutes, Section 559.72(18).

       83.     As a direct and proximate result of Defendant’s actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                              COUNT THREE:
                 TELEPHONE CONSUMER PROTECTION ACT-
          VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

       Plaintiff re-alleges paragraphs one (1) through seventy-one (71) as if fully restated herein

and further states as follows:

       84.     Defendant is subject to, and violated the provisions of, 47 United States Code,

Section 227 (b)(1)(A) by using an ATDS, PTDS, and/or APV to make a call a telephone number

assigned to a cellular telephone service without Plaintiff’s prior express consent.

       85.     At no time herein did Defendant possess Plaintiff’s prior express consent to call

Plaintiff’s Cellular Telephone using an ATDS, a PTDS, and/or an APV.

       86.     If Defendant contends it possessed such consent, Plaintiff revoked any such

purported consent the moment Plaintiff advised Defendant that she was represented by an attorney

with respect to the Debt and provided Defendant with said attorney’s contact information.

       87.     Additionally, if Defendant contends the referenced phone calls were made for

“informational purposes only,” it nevertheless lacked the required prior express consent necessary




                                                  15
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 16 of 18 PageID 16



to place such informational calls to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or

APV.

       88.     Between February 27, 2019 and May 17, 2019, despite lacking Plaintiff’s prior

express consent and despite Plaintiff requesting that Defendant cease calling her regarding the

Debt, Defendant repeatedly called Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or

APV, making at least twelve (12) calls to Plaintiff’s Cellular Telephone.

       89.     The telephone calls made by Defendant complained of herein are the result of a

repeated willful and knowing violation of the TCPA.

       90.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered:

               a.      The periodic loss of her Cellular Telephone service and the cost associated

       therewith;

               b.      Lost material costs associated with the use of peak time minutes allotted

       under her Cellular Telephone service contract; and

               c.      Stress, anxiety, loss of sleep, invasion of privacy, and deterioration of

       relationships, both personal and professional, as a result of the repeated willful and

       knowing calls placed in violation of the TCPA.

                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiff

respectfully requests an entry of:

               a.      Judgment against Defendant declaring that Defendant violated the FCCPA;

               b.      Judgment against Defendant for maximum statutory damages for violations

       of the FCCPA;

               c.      Judgment providing injunctive relief, prohibiting Defendant from further



                                                16
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 17 of 18 PageID 17



       engaging in conduct that violates the FCCPA and the TCPA;

               d.     Judgment against Defendant for statutory damages in the amount of

       $500.00 for each of Defendant’s telephone calls that violated the TCPA;

               e.     Judgment against Defendant for treble damages in the amount of an

       additional $1,000.00 for each telephone call that violated the TCPA for which Defendant

       acted knowingly and/or willfully;

               f.     Actual damages in an amount to be determined at trial;

               g.     An award of attorneys’ fees and costs; and

               h.     Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant and demands that Defendant and its affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,
                                              LEAVENLAW

                                              /s/ Sean E. McEleney
                                              □ Ian R. Leavengood, Esq., FBN 0010167
                                              [X] Sean E. McEleney, Esq., FBN 0125561
                                              □ Kelly C. Burke, Esq., FBN 0123506
                                              Northeast Professional Center
                                              3900 First Street North, Suite 100
                                              St. Petersburg, FL 33703
                                              Phone: (727) 327-3328
                                              Fax: (727) 327-3305
                                              consumerservice@leavenlaw.com
                                              smceleney@leavenlaw.com
                                              kburke@leavenlaw.com
                                              Attorneys for Plaintiff

                                                 17
Case 8:19-cv-02073-TPB-SPF Document 1 Filed 08/20/19 Page 18 of 18 PageID 18
